Mr. Justice Groves
specially concurring:
I concur in the opinion. However, I would dispose of this matter on the following basis:
The 265-page brief of the plaintiffs in error commences with a “Statement of the Case” which is fifty-two pages long and is to a substantial extent argumentative. R.C.P. Colo. 115(a) provides:
“* * * Plaintiff in error shall set forth in his brief a concise statement of the case * * *. It shall consist only of the essential facts and shall not contain any argument relative to the evidence or law * *
I would dismiss the writ of error for the reason that the scrivener of the brief has so extensively violated this rule.